

EXHIBIT 10.40






























UIL HOLDINGS CORPORATION


2008 STOCK AND INCENTIVE COMPENSATION PLAN



























 
 

--------------------------------------------------------------------------------

 

 UIL HOLDINGS CORPORATION


2008 STOCK AND INCENTIVE COMPENSATION PLAN







   
Page
1.
Purpose
       1
           
2.
Definitions
       1
           
3.
Administration
       3
           
4.
Stock Subject to Plan
       4
           
5.
Eligibility; Per-Person Award Limitations
       5
           
6.
Specific Terms of Awards
       5
           
7.
Performance Awards
       8
           
8.
Certain Provisions Applicable to Awards
      12
           
9.
Additional Award Forfeiture Provisions
      12
           
10.
General Provisions
      13


 
i

--------------------------------------------------------------------------------

 


UIL HOLDINGS CORPORATION


2008 STOCK AND INCENTIVE COMPENSATION PLAN


1.        Purpose.  The purpose of this 2008 Stock and Incentive Compensation
Plan (the "Plan") is to enable UIL Holdings Corporation, a Connecticut
corporation (together with its successors and assigns, the "Corporation") and
its Subsidiaries (individually and collectively, with the Corporation, the
“Company”) to attract, retain and reward outstanding directors and managerial
employees, provide them with equitable and competitive compensation
opportunities, recognize individual contributions and reward achievement of
Company goals, and promote the creation of long-term value for shareowners by
closely aligning the interests of Participants with those of the Corporation’s
shareowners.  The Plan authorizes stock-based and cash-based incentives for
Participants.
 
2.           Definitions.  In addition to the terms defined in Section 1 above
and elsewhere in the Plan, the following capitalized terms used in the Plan have
the respective meanings set forth in this Section:
 
(a)           "Annual Incentive Award" means a type of Performance Award granted
to a Participant under Section 7(c) representing a conditional right to receive
cash, Stock or other Awards or payments, as determined by the Committee, based
on performance in a performance period of one fiscal year or a portion thereof.
 
(b)           "Annual Limit" shall have the meaning specified in Section 5(b).
 
(c)           "Award" means any Option, SAR, Stock, Restricted Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.
 
(d)           "Beneficiary" means the legal representatives of the Participant's
estate entitled by will or the laws of descent and distribution to receive the
benefits under a Participant's Award upon a Participant's death, provided that,
if and to the extent authorized by the Committee, a Participant may be permitted
to designate a Beneficiary, in which case the "Beneficiary" instead will be the
person or persons (including individuals who survive the Participant, and
trusts) which have been designated by the Participant in his or her most recent
written and duly filed beneficiary designation to receive the benefits specified
under the Participant's Award upon such Participant's death.
 
(e)           "Board" means, except as otherwise expressly provided, the
Corporation’s Board of Directors.
 
(f)           “Change in Control” means, unless otherwise expressly provided in
a given Award, a Change in Control as defined for purposes of the UIL Holdings
Corporation Change in Control Severance Plan II.


(g)           "Code" means the Internal Revenue Code of 1986, as
amended.  References to any provision of the Code or regulation thereunder shall
include any successor provisions and regulations, and reference to regulations
includes any applicable guidance or pronouncement of the Department of the
Treasury and Internal Revenue Service.
 
(h)           "Committee" means, except as otherwise expressly provided, the
Compensation and Executive Development Committee of the Board (or a designated
successor to such committee), the composition and governance of which is
established in the Committee's Charter as approved from time to time by the
Board and subject to other corporate governance documents of the
Company.   Notwithstanding the foregoing, no action of the Committee shall be
void or deemed to be without authority due to the failure of any member, at the
time the action was taken, to meet any qualification standard set forth in the
Committee’s charter or this Plan.  The full Board may perform any function of
the Committee hereunder (except to the extent limited under applicable New York
Stock Exchange rules), in which case the term "Committee" shall refer to the
Board.
 
 

--------------------------------------------------------------------------------

 
 
(i)           "Covered Employee" means an Eligible Person who is a Covered
Employee as specified in Section 10(j).
 
(j)           "Dividend Equivalent" means a right, granted under this Plan, to
receive cash, Stock, other Awards or other property equal in value to all or a
specified portion of the dividends paid with respect to a specified number of
shares of Stock.
 
(k)           "Effective Date" means the effective date specified in Section
10(p).
 
(l)           "Eligible Person" has the meaning specified in Section 5.
 
(m)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.  References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.
 
(n)           "Fair Market Value" means the fair market value of Stock, Awards
or other property as determined in good faith by the Committee or under
procedures established by the Committee.  Unless otherwise determined by the
Committee, the Fair Market Value of Stock on a given day shall be the average of
the high and low sales prices of the Stock on the date on which it is to be
valued hereunder as reported for New York Stock Exchange -- Composite
Transactions.  Fair Market Value relating to the exercise price or base price of
any Non-409A Option or SAR and relating to the market value of Stock measured at
the time of exercise shall conform to requirements under Code Section 409A.
 
(o)           "409A Awards" means Awards that constitute a deferral of
compensation under Code Section 409A and regulations thereunder.  "Non-409A
Awards" means Awards other than 409A Awards.  Although the Committee retains
authority under the Plan to grant Options, SARs and Restricted Stock on terms
that will qualify those Awards as 409A Awards, Options, SARs, and Restricted
Stock are intended to be Non-409A Awards unless otherwise expressly specified by
the Committee.
 
(p)           “Governance Committee” means the Governance Committee of the Board
(or a designated successor to such committee).
 
(q)           "Incentive Stock Option" or "ISO" means any Option designated as
an incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.
 
(r)           "Option" means a right to purchase Stock granted under Section
6(b).
 
(s)           "Other Stock-Based Awards" means Awards granted to a Participant
under Section 6(h).
 
(t)           "Participant" means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
 
(u)           "Performance Award" means a conditional right, granted to a
Participant under Sections 6(i) or 7, to receive cash, Stock or other Awards or
payments.
 
(v)           “Preeexisting Plan” means the UIL Holdings Corporation 1999
Amended and Restated Stock Plan.
 
(w)           "Restricted Stock" means Stock granted under this Plan which is
subject to certain restrictions and to a risk of forfeiture.
 
(x)           "Stock" means the Corporation's Common Stock, without par value ,
and any other equity securities of the Corporation that may be substituted or
resubstituted for Stock pursuant to Section 10(c).
 
(y)           "Stock Appreciation Rights" or "SAR" means a right granted to a
Participant under Section 6(c).
 
(z)           “Subsidiary” or “Subsidiaries” means The United Illuminating
Company and/or any other entity that is owned directly or indirectly by the
Corporation such that it would constitute a member of a controlled group of
corporations with the Corporation or a trade or business under common control
with the Corporation within the meaning of Code Section 414(b) or Section
414(c).
 
 

--------------------------------------------------------------------------------

 
 
3.           Administration.
 
(a)           Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised, whether such Awards may be
deferred, the dates on which the risk of forfeiture or deferral period relating
to Awards shall lapse or terminate, the acceleration of any such dates
(including upon a Change in Control), the expiration date of any Award, whether,
to what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant or each Award), amendments
thereto, and rules and regulations for the administration of the Plan and
amendments thereto; to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the Plan.  Decisions of the Committee
with respect to the administration and interpretation of the Plan shall be
final, conclusive, and binding upon all persons interested in the Plan,
including Participants, Beneficiaries, transferees under Section 10(b) and other
persons claiming rights from or through a Participant, and shareowners.  The
foregoing notwithstanding, in accordance with the recommendations of the
Governance Committee, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to non-employee directors (the
administrative functions of the Committee with respect to other aspects of
non-employee director awards is not exclusive to the Board, however).
 
(b)           Manner of Exercise of Committee Authority.  The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.  The Committee may act through subcommittees, including for purposes
of perfecting exemptions under Rule 16b-3 or qualifying Awards under Code
Section 162(m) as performance-based compensation, in which case the subcommittee
shall be subject to and have authority under the charter applicable to the
Committee, and the acts of the subcommittee shall be deemed to be acts of the
Committee hereunder.  The Committee may delegate to officers or managers of the
Corporation or any Subsidiary, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine, to the
extent that such delegation (i) will not result in the loss of an exemption
under Rule 16b-3(d) for Awards granted to Participants subject to Section 16 of
the Exchange Act in respect of the Corporation, (ii) will not cause Awards
intended to qualify as "performance-based compensation" under Code Section
162(m) to fail to so qualify, (iii) will not result in a related-person
transaction with an executive officer required to be disclosed under Item 404(a)
of Regulation S-K (in accordance with Instruction 5.a.ii thereunder) under the
Exchange Act, and (iv) is permitted under applicable provisions of the
Connecticut Business Corporation Act.
 
(c)           Limitation of Liability.  The Committee and each member thereof,
and any person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Corporation
or a Subsidiary, the Corporation's independent auditors, consultants or any
other agents assisting in the administration of the Plan.  Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Corporation or a Subsidiary acting at the
direction or on behalf of the Committee or a delegee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Corporation with respect to any such action or determination.
 
4.           Stock Subject To Plan.
 
(a)           Overall Number of Shares Available for Delivery.  The total number
of shares of Stock reserved and available for delivery in connection with Awards
under the Plan shall be (i) 550,000 shares, plus (ii) the number of shares that,
immediately prior to the Effective Date, remain available for new awards under
the Preexisting Plan; provided, however, that the total number of shares with
respect to which ISOs may be granted shall not exceed the number specified under
clause (i) above.  Any shares of Stock delivered under the Plan shall consist of
authorized and unissued shares.  

 

--------------------------------------------------------------------------------

 

(b)           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments in
accordance with this Section 4(b).  Shares shall be counted against those
reserved to the extent such shares have been delivered and are no longer subject
to a risk of forfeiture.  Accordingly, (i) to the extent that an Award under the
Plan, in whole or in part, is canceled, expired, forfeited, settled in cash,
settled by delivery of fewer shares than the number underlying the Award, or
otherwise terminated without delivery of shares to the Participant, the shares
retained by or returned to the Corporation will not be deemed to have been
delivered under the Plan; and (ii) shares that are withheld from such an Award
or separately surrendered by the Participant in payment of the exercise price or
taxes relating to such an Award shall be deemed to constitute shares not
delivered and will be available under the Plan.  The Committee may determine
that Awards may be outstanding that relate to more shares than the aggregate
remaining available under the Plan so long as Awards will not in fact result in
delivery and vesting of shares in excess of the number then available under the
Plan.  In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Corporation
or a Subsidiary or with which the Corporation or a Subsidiary combines, shares
delivered or deliverable in connection with such assumed or substitute Award
shall not be counted against the number of shares reserved under the Plan.
 
5.           Eligibility; Per-Person Award Limitations.
 
(a)           Eligibility.  Awards may be granted under the Plan only to
Eligible Persons.  For purposes of the Plan, an "Eligible Person" means (i) an
employee of the Corporation or any Sub­sid­iary, including any executive officer
or employee director of the Corporation or a Sub­sidiar­y, (ii) any person who
has been offered employment by the Corporation or a Subsidiary, provided that
such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the
Corporation or a Subsidiary, and (iii) any non-employee director of the
Corporation or a Subsidiary.  An employee on leave of absence may be considered
as still in the employ of the Corporation or a Subsidiary for purposes of
eligibility for participation in the Plan.
 
(b)           Per-Person Award Limitations.  In each calendar year during any
part of which the Plan is in effect, an Eligible Person may be granted Awards
intended to qualify as "performance-based compensation" under Code Section
162(m) under the Plan relating to up to his or her Annual Limit.  A
Participant's Annual Limit, in any year during any part of which the Participant
is then eligible under the Plan, shall equal 250,000 shares plus the amount of
the Participant's unused Annual Limit relating to the same type of Award as of
the close of the previous year, subject to adjustment as provided in Section
10(c).  In the case of an Award which is not valued in a way in which the
limitation set forth in the preceding sentence would operate as an effective
limitation satisfying applicable law (including Treasury Regulation
1.162-27(e)(4)), an Eligible Person may not be granted Awards authorizing the
earning during any calendar year of an amount that exceeds the Eligible Person's
Annual Limit, which for this purpose shall equal $5 million plus the amount of
the Eligible Person's unused cash Annual Limit as of the close of the previous
year (this limitation is separate and not affected by the number of Awards
granted during such calendar year subject to the limitation in the preceding
sentence).  For this purpose, (i) "earning" means satisfying performance
conditions so that an amount becomes payable, without regard to whether it is to
be paid currently or on a deferred basis or continues to be subject to any
service requirement or other non-performance condition, (ii) a Participant's
Annual Limit is used to the extent an amount or number of shares may be
potentially earned or paid under an Award (at the maximum designated amount for
such Awards), regardless of whether such amount or shares are in fact earned or
paid, and (iii) the Annual Limit applies to Dividend Equivalents under Section
6(g) only if such Dividend Equivalents are granted separately from and not as a
feature of another Award.
 
6.           Specific Terms Of Awards.
 
(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Sections
10(e) and 10(k)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award.  The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 10(k) and the terms of the  Award
agreement.  The Committee may require payment of consideration for an Award
except as limited by the Plan.
 
 

--------------------------------------------------------------------------------

 
 
(b)           Options.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:
 
 
(i)
Exercise Price.  The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a).  Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Corporation or a Subsidiary or with which the
Corporation or a Subsidiary combines may be granted with an exercise price per
share of Stock other than as required above.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date on which
the stock is issued, except as provided in Section 10(c) of the Plan.

 
 
(ii)
Option Term; Time and Method of Exercise.  The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant.  The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 10(k) and 10(l)), including, without limitation, cash,
Stock (including by withholding Stock deliverable upon exercise), other Awards
or awards granted under other plans of the Corporation or any Subsidiary or
other property (including through broker-assisted "cashless exercise"
arrangements, to the extent permitted by applicable law), and the methods by or
forms in which Stock will be delivered or deemed to be delivered in satisfaction
of Options to Participants (including, in the case of 409A Awards, deferred
delivery of shares subject to the Option, as mandated by the Committee, with
such deferred shares subject to any vesting, forfeiture or other terms as the
Committee may specify).

 
 
(iii)
ISOs.  The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422.

 
(c)           Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Participants on the following terms and conditions:
 
 
(i)
Right to Payment.  A SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, the excess of (A) the Fair Market Value
of one share of Stock on the date of exercise over (B) the grant price of the
SAR as determined by the Committee but which in any event shall be not less than
the Fair Market Value of a share of Stock on the date of grant of the SAR,
subject to Section 8(a).

 
 
(ii)
Other Terms.  The Committee shall determine the term of each SAR, provided that
in no event shall the term of a SAR exceed a period of ten years from the date
of grant.  The Committee shall determine at the date of grant or thereafter, the
time or times at which and the circumstances under which a SAR may be exercised
in whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be free-standing or in tandem or combination with any other Award, and
whether or not the SAR will be a 409A Award or Non-409A Award.  Limited SARs
that may only be exercised in connection with a Change in Control or termination
of service following a Change in Control as specified by the Committee may be
granted on such terms, not inconsistent with this Section 6(c), as the Committee
may determine.  The Committee may require that an outstanding Option be
exchanged for a SAR exercisable for Stock having vesting, expiration, and other
terms substantially the same as the Option, so long as such exchange will not
result in additional accounting expense to the Corporation.

 
 

--------------------------------------------------------------------------------

 

(d)           Stock.  The Committee is authorized to grant Awards of Stock,
including Awards which provide that Stock will be issued and delivered at a
future date (including, but not limited to, Awards of Performance Shares and
Awards of Stock, Performance Shares and Restricted Stock which may be deferred
in the form of stock units pursuant to the terms of the UIL Holdings Deferred
Compensation Plan or other deferred compensation plan or arrangement of the
Corporation).  Such Awards may be subject to restrictions on transferability,
dividend equivalents and deferral, a risk of forfeiture, and other conditions
and restrictions, if any, as the Committee may impose.
 
(e)           Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:
 
 
(i)
Grant and Restrictions.  Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise and under such other circumstances as the Committee may determine at
the date of grant or thereafter.  Except to the extent restricted under the
terms of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
shareowner, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).

 
 
(ii)
Forfeiture.  Except as otherwise determined by the Committee, upon termination
of employment or service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Corporation; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 
 
(iii)
Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Corporation retain physical possession of the
certificates, and that the Participant deliver a stock power to the Corporation,
endorsed in blank, relating to the Restricted Stock.

 
 
(iv)
Dividends and Splits.  As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in deferred stock units, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect.  Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

 
(f)           Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant to Participants Stock as a bonus, or to grant Stock or other
Awards in lieu of obligations of the Corporation or a Subsidiary to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
 
(g)           Dividend Equivalents.  The Committee is authorized to grant
Dividend Equivalents to a Participant, which may be awarded on a free-standing
basis or in connection with another Award.  The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been
 

 

--------------------------------------------------------------------------------

 
 
reinvested in additional Stock, Awards, or other investment vehicles, and
subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.
 
(h)           Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Corporation, a Subsidiary or business units thereof or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified subsidiaries
or other business units.  The Committee shall determine the terms and conditions
of such Awards.  Stock delivered pursuant to an Award in the nature of a
purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine.  Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).
 
(i)           Performance Awards.  Performance Awards, denominated in cash or in
Stock or other Awards, may be granted by the Committee in accordance with
Section 7.  A Performance Award denominated in shares shall constitute an Award
authorized under Sections 6(b) - 6(h) to which performance conditions have been
attached under Section 7.
 
7.           Performance Awards.
 
(a)           Performance Awards Generally.  Performance Awards may be
denominated as a cash amount, number of shares of Stock, or specified number of
other Awards (or a combination) which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee.  In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee.  The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) in the case of a
Performance Award intended to qualify as "performance-based compensation" under
Code Section 162(m).
 
(b)           Performance Awards Granted to Covered Employees.  If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
"performance-based compensation" for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).
 
 
(i)
Performance Goal Generally.  The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b).  The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
"substantially uncertain." The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance
Awards.  Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 
 
(ii)
Business Criteria.  One or more of the following business criteria for the
Corporation, the Company, on a consolidated basis, and/or for any specified
Subsidiary or other business unit of the Company (alone or in combination),
shall be used by the Committee in establishing performance goals for such
Performance Awards:


 

--------------------------------------------------------------------------------

 

(i) net income;
(ii) earnings, before or after income taxes;
(iii) earnings per share;
(iv) pre-tax operating income;
(v) expense management;
(vi) profitability, including profitability of an identifiable business unit or
product;
(vii) revenue;
(viii) shareowner value creation measures, including but not limited to stock
price or total shareowner return;
(ix) return measures, including return on assets (gross or net), return on
investment, return on capital, or return on equity;
(x) cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital;
(xi) net economic profit (operating earnings minus a charge for capital) or
economic value created;
(xii) strategic innovation;
(xiii) dividend levels;
(xiv) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, geographic business expansion goals, cost
targets, completion of capital and debt transactions, customer satisfaction,
employee satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures and
the management of capital projects;
(xv) operating performance metrics, including, but not limited to, safety and
electric system reliability; or
(xvi) any combination of the foregoing. 


The targeted level or levels of performance with respect to such business
criteria may be established at such levels and in such terms as the Committee
may determine, in its discretion, including in absolute terms, as a goal
relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.  Performance goals based upon these business criteria may be based
upon generally accepted accounting principles (“GAAP”) or may be non-GAAP
measures, and in either case may be adjusted for purchase accounting impacts
related to acquisitions and other extraordinary, non-recurring or unusual events
or accounting treatments.  Performance Goals may be particular to a Participant,
the Corporation, the Company or a division, Subsidiary or other business segment
of the Company, or may be based on the performance of the Company as a whole.
 
 
(iii)
Performance Period; Timing for Establishing Performance Goals.  Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee.  A performance goal shall be established not later than the earlier
of (A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time 25% of such performance period has elapsed.

 
 
(iv)
Performance Award Pool.  The Committee may establish a Performance Award pool,
which shall be an unfunded pool, for purposes of measuring performance of the
Company in connection with Performance Awards.  The amount of such Performance
Award pool shall be based upon the achievement of a performance goal or goals
based on one or more of the business criteria set forth in Section  7(b)(ii)
during the given performance period, as specified by the Committee in accordance
with Section 7(b)(iv).  The Committee may specify the amount of the Performance
Award pool as a percentage of any of such business criteria, a percentage
thereof in excess of a threshold amount, or as another amount which need not
bear a strictly mathematical relationship to such business criteria.  The
Committee may specify Performance Awards for any one Participant

 
 

--------------------------------------------------------------------------------

 
 
as a percentage of the Performance Award pool, subject to such terms and
conditions as the Committee may specify, provided that the aggregate percentage
of the Performance Award pool allocated to Participants may not exceed 100% of
the Performance Award pool.
 
 
(v)
Settlement of Performance Awards; Other Terms.  Settlement of Performance Awards
shall be in cash, Stock, other Awards or other property, in the discretion of
the Committee.  The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Covered Employee in respect of a Performance Award subject to this Section 7(b)
beyond the level of payment authorized for achievement of the performance goal
specified under this Section 7(b) based on the actual level of achievement of
such goal in excess of the amount earned through performance with respect to the
performance goal established under Section 7(b).  Any settlement which changes
the form of payment from that originally specified shall be implemented in a
manner such that the Performance Award and other related Awards do not, solely
for that reason, fail to qualify as "performance-based compensation" for
purposes of Code Section 162(m).  The Committee shall specify the circumstances
in which such Performance Awards shall be paid or forfeited in the event of
termination of employment by the Participant or other event (including a Change
in Control) prior to the end of a performance period or settlement of such
Performance Awards.

 
(c)           Annual Incentive Awards Granted to Covered Employees.  The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee.  Such Annual
Incentive Award will be intended to qualify as "performance-based compensation"
for purposes of Code Section 162(m), and its grant, exercise and/or settlement
shall be contingent upon achievement of preestablished performance goals and
other terms set forth in this Section 7(c).
 
 
(i)
Grant of Annual Incentive Awards.  Not later than the earlier of 90 days after
the beginning of any performance period applicable to such Annual Incentive
Award or the time 25% of such performance period has elapsed, the Committee
shall determine the Covered Employees who will potentially receive Annual
Incentive Awards, and the amount(s) potentially payable thereunder, for that
performance period.  The amount(s) potentially payable shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 7(b)(ii) in the given performance period, as
specified by the Committee.  The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv).  In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be preestablished by the Committee.  In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5.

 
 
(ii)
Payout of Annual Incentive Awards.  After the end of each performance period,
the Committee shall determine the amount, if any, of the Annual Incentive Award
for that performance period payable to each Participant.  The Committee may, in
its discretion, determine that the amount payable to any Participant as a final
Annual Incentive Award shall be reduced from the amount of his or her potential
Annual Incentive Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount.  The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant or other event prior to the end of a performance period or
settlement of such Annual Incentive Award.

 
(d)           Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Awards shall be recorded in writing in the case of Awards intended to
qualify under Section 162(m).  Specifically, the Committee shall certify
 
 

--------------------------------------------------------------------------------

 
 
in writing, in a manner conforming to applicable regulations under Section
162(m), prior to settlement of each such Award granted to a Covered Employee,
that the performance objective relating to the Performance Award or Annual
Incentive Award and other material terms of the Award upon which settlement of
the Award was conditioned have been satisfied.
 
8.           Certain Provisions Applicable To Awards.
 
(a)           Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Corporation
or any Subsidiary or any business entity to be acquired by the Corporation or a
Subsidiary or any other right of a Participant to receive payment from the
Corporation or any Subsidiary; provided, however, that a 409A Award may not be
granted in tandem with a Non-409A Award.  Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards.  The
Committee may determine that, in granting a new Award, the in-the-money value or
fair value of any surrendered Award or award or the value of any other right to
payment surrendered by the Participant may be applied to the purchase of any
other Award.  This Section 8(a) shall be subject to Section 10(e) (including the
limitation on repricing) and subject to Section 10(k) (and (l).
 
(b)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee, subject to the express limitations set
forth in Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.
 
(c)           Form and Timing of Payment under Awards; Deferrals.  Subject to
the terms of the Plan (including Sections 10(k) and (l)) and any applicable
Award document, payments to be made by the Corporation or a Subsidiary upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis.  The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 10(k) and (l).  Subject to Section 10(k),
installment or deferred payments may be required by the Committee (subject to
Section 10(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee.  Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock.


9.           Additional Award Forfeiture Provisions.  The Committee may
condition a Participant’s right to receive a grant of an Award, to exercise the
Award, to retain cash, Stock, other Awards or other property acquired in
connection with an Award, or to retain the profit or gain realized by a
Participant in connection with an Award, including cash or other proceeds
received upon sale of Stock acquired in connection with an Award, upon
compliance by the Participant with specified conditions relating to
non-competition, confidentiality of information relating to or possessed by the
Company, non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its subsidiaries
and affiliates and the officers, directors and affiliates of the Company and its
subsidiaries and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company.   Pursuant to this authorization, unless
otherwise determined by the Committee, the following policy will apply to each
Award:
 
In the event that the Corporation or any Subsidiary is required to restate its
financial statements due to material noncompliance of the Corporation or any
Subsidiary with any applicable financial reporting requirement, if such
restatement results directly or indirectly from willful misconduct or gross
negligence of the Participant the Participant shall reimburse the Corporation
for the difference between (i) the amount of any bonus, incentive or equity
compensation paid as a result of the erroneous financial statement and (ii) the
amount that would have been paid, if any, under the restated financial
statements. The Committee may specify additional forfeitures applicable in the
event of such a restatement or similar circumstances, subject to Section 10(e).

 

--------------------------------------------------------------------------------

 
 
10.           General Provisions.
 
(a)           Compliance with Legal and Other Requirements.  The Corporation
may, to the extent deemed necessary or advisable by the Committee and subject to
Section 10(k), postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Stock or other securities of the
Corporation are listed or quoted, or compliance with any other obligation of the
Corporation, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.  The foregoing notwithstanding, in
connection with a Change in Control, the Corporation shall take or cause to be
taken no action, and shall undertake or permit to arise no legal or contractual
obligation, that results or would result in any postponement of the issuance or
delivery of Stock or payment of benefits under any Award or the imposition of
any other conditions on such issuance, delivery or payment, to the extent that
such postponement or other condition would represent a greater burden on a
Participant than existed on the 90th day preceding the Change in Control.
 
(b)           Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a Subsidiary thereof),
or assigned or transferred by such Participant otherwise than by will or the
laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant but not otherwise to a third
party for value, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee and the Committee has determined that there will be no transfer
of the Award to a third party for value, and subject to any terms and conditions
which the Committee may impose thereon (which may include limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission).  A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
 
(c)           Adjustments.  In the event that an extraordinary dividend or other
distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spinoff, combination, repurchase, share exchange,
liquidation, dissolution, equity restructuring as defined under FAS 123R, or
other similar corporate transaction or event affects the Stock such that an
adjustment is determined by the Committee to be appropriate or, in the case of
any outstanding Award, which is necessary in order to prevent dilution or
enlargement of the rights of the Participant, then the Committee shall, in an
equitable manner as determined by the Committee, adjust any or all of (i) the
number and kind of shares of Stock which may be delivered in connection with
Awards granted thereafter, including the number of shares available under
Section 4, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards, (iv) the exercise price, grant price or purchase price relating to any
Award or, if deemed appropriate, the Committee may make provision for a payment
of cash or property to the holder of an outstanding Option (subject to Section
10(l)), and (v) the performance goals or conditions of outstanding Awards that
are based on share prices.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including Performance Awards and perfor­mance goals and any hypothetical
funding pool relating thereto) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence, as
well as acquisitions and dispositions of businesses and assets) affecting the
Corporation, any Subsidiary or other business unit, or the financial statements
of the Corporation or any Subsidiary or in response to changes in applicable
laws, regulations, accounting principles, tax rates and regulations or business
 
 

--------------------------------------------------------------------------------

 
 
conditions or in view of the Committee's assessment of the business strategy of
the Corporation, any Subsidiary or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant; provided that no
such adjustment shall be authorized or made if and to the extent that the
existence of such authority (i) would cause Options, SARs, or Performance Awards
granted under the Plan to Participants designated by the Committee as Covered
Employees and intended to qualify as "performance-based compensation" under Code
Section 162(m) and regulations thereunder to otherwise fail to qualify as
"performance-based compensation" under Code Section 162(m) and regulations
thereunder, or (ii) would cause the Committee to be deemed to have authority to
change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as "performance-based
compensation" under Code Section 162(m) and regulations thereunder.
 
(d)           Tax Provisions.
 
 
(i)
Withholding.  The Corporation and any Subsidiary is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award.  This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant's withholding obligations, either on a mandatory
or elective basis in the discretion of the Committee, or in satisfaction of
other tax obligations.  Other provisions of the Plan notwithstanding, only the
minimum amount of Stock deliverable in connection with an Award necessary to
satisfy statutory withholding requirements will be withheld, unless withholding
of any additional amount of Stock will not result in additional accounting
expense to the Corporation.

 
 
(ii)
Required Consent to and Notification of Code Section 83(b) Election.  No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election.  In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Corporation of such election within ten
days of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 
 
(iii)
Requirement of Notification Upon Disqualifying Disposition Under Code Section
421(b).  If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Corporation of such disposition within ten days thereof.

 
(e)           Changes to the Plan.  The Committee may amend, suspend or
terminate the Plan or the Committee's authority to grant Awards under the Plan
without the consent of shareowners or Participants; provided, however, that any
amendment to the Plan shall be submitted to the Corporation's shareowners for
approval not later than the earliest annual meeting for which the record date is
at or after the date of such Board action if such shareowner approval is
required by any federal or state law or regulation or the rules of the New York
Stock Exchange, or if such amendment would materially increase the number of
shares reserved for issuance and delivery under the Plan, and the Committee or
the Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to shareowners for approval.  The Committee is authorized to amend
outstanding awards, except as limited by the Plan.  The Board and Committee may
not amend outstanding Awards (including by means of an amendment to the Plan)
without the consent of an affected Participant if such an amendment would
materially and adversely affect the rights of such Participant with respect to
the outstanding Award (for this purpose, actions that alter the timing of
federal income taxation of a Participant will not be deemed material unless such
action results
 
 

--------------------------------------------------------------------------------

 
 
in an income tax penalty on the Participant, and any discretion that is reserved
by the Board or Committee with respect to an Award is unaffected by this
provision).  Without the approval of shareowners, the Committee will not amend
or replace previously granted Options or SARs in a transaction that constitutes
a "repricing," which for this purpose means any of the following or any other
action that has the same effect:
 
·  
Lowering the exercise price of an option or SAR after it is granted;

 
·  
Any other action that is treated as a repricing under generally accepted
accounting principles;

 
·  
Canceling an option or SAR at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another option or SAR,
restricted stock, other equity or cash;

 
provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 10(c).   A
cancellation and exchange described in the preceding sentence will be considered
a repricing regardless of whether the Option, Restricted Stock or other equity
is delivered simultaneously with the cancellation, regardless of whether it is
treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the Participant.  With
regard to other terms of Awards, the Committee shall have no authority to waive
or modify any such Award term after the Award has been granted to the extent the
waived or modified term would be mandatory under the Plan for any Award newly
granted at the date of the waiver or modification.
 
(f)           Right of Setoff.  The Corporation or any Subsidiary may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Corporation or a Subsidiary may owe to the Participant from time to time,
including amounts payable in connection with any Award, owed as wages, fringe
benefits, or other compensation owed to the Participant, such amounts as may be
owed by the Participant to the Company, including but not limited to amounts
owed under Section 9(a), although the Participant shall remain liable for any
part of the Participant's payment obligation not satisfied through such
deduction and setoff.  By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 10(f).  With respect to any
amount that constitutes a deferral of compensation, the Corporation may
implement a setoff under this provision only at such time as the deferred
compensation otherwise would be distributable to the Participant (i.e., the
settlement date for such deferred compensation).
 
(g)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an "unfunded" plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company's obligations
under the Plan.  Such trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.
 
(h)           Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the shareowners of the Corporation for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.
 
(i)           Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration.  No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
 

 

--------------------------------------------------------------------------------

 
 
(j)           Compliance with Code Section 162(m).  It is the intent of the
Company that Options and SARs granted to Covered Employees and other Awards
designated as Awards to Covered Employees subject to Section 7 shall constitute
qualified "performance-based compensation" within the meaning of Code Section
162(m) and regulations thereunder, unless otherwise determined by the Committee
at the time of allocation of an Award.  Accordingly, the terms of Sections 7(b)
and (c), including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder.  The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee as likely to be a Covered Employee with respect to a specified
fiscal year.  If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
 
(k)           Compliance with Section 409A. To the extent any Award hereunder is
a 409A Award and provides for the deferral of compensation (within the meaning
of Code Section 409A and related regulations) other than in accordance with the
terms of the UIL Holdings Deferred Compensation Plan, the material terms of the
deferral, to the extent required under Treasury Regulation §1.409A-1(c)(3) to
establish a deferred compensation plan, shall be set forth in the written award
or grant (including by incorporation by reference, if applicable).  To the
extent any Award hereunder does not provide for a deferral of compensation, but
may be deferred under the Company’s Deferred Compensation Plan (or other
nonqualified deferred compensation plan), the terms of the Deferred Compensation
Plan (or such other nonqualified deferred compensation plan) shall govern the
deferral and, to the extent necessary, are incorporated herein by reference.


(l)           Governing Law.  The validity, construction, and effect of the
Plan, any rules and regulations relating to the Plan and any Award document
shall be determined in accordance with the laws of the State of Connecticut,
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.
 
(m)           Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States, or establish one or more sub-plans for such participants, in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant's residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States.  An
Award may be modified under this Section 10(m) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.
 
(n)           Limitation on Rights Conferred under Plan.  Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Corporation or a Subsidiary, (ii) interfering in
any way with the right of the Corporation or a Subsidiary to terminate any
Eligible Person's or Participant's employment or service at any time (subject to
the terms and provisions of any separate written agreements), (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or (iv)
conferring on a Participant any of the rights of a shareowner of the Corporation
unless and until the Participant is duly issued or transferred shares of Stock
in accordance with the terms of an Award or an Option is duly exercised.  Except
as expressly provided in the Plan and an Award document, neither the Plan nor
any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.  Any Award shall not be deemed
compensation for purposes of computing benefits under any retirement plan of the
Corporation or any Subsidiary and shall not affect any benefits under any other
benefit plan at any time in effect and which the availability or amount of
benefits is related to the level of compensation (unless required by any such
other plan or arrangement with specific reference to Awards under this Plan).
 

 

--------------------------------------------------------------------------------

 
 
(o)           Severability.  If any of the provisions of this Plan or any Award
document is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.  The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.  No rule of strict construction
shall be applied against the Company, the Committee, or any other person in the
interpretation of any terms of the Plan, Award, or agreement or other document
relating thereto.
 
 
(p)           Plan Effective Date and Termination.  The Plan shall become
effective if, and at such time as, the shareowners of the Corporation have
approved it by a vote sufficient to approve it in accordance with applicable law
and the Corporation's charter documents.  The date of such shareowner approval
shall be the Effective Date.  Upon such approval of the Plan by the shareowners
of the Corporation, no further awards shall be granted under the Preexisting
Plan, but any outstanding awards under the Preexisting Plan shall continue in
accordance with their terms.  Unless earlier terminated by action of the Board
of Directors, the authority to make new grants under the Plan shall terminate on
the date that is ten years after the latest date upon which shareowners of the
Corporation, have approved the Plan, and the Plan will remain in effect until
such time as no Stock remains available for delivery under the Plan and the
Corporation, has no further rights or obligations under the Plan with respect to
outstanding Awards under the Plan.
 
 
 

--------------------------------------------------------------------------------
